DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-6 and 9-10 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the reaction of propylene and water” in lines 14-15 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “a  reaction of propylene and water” earlier in the claim. 
Claim 1 recites “a reactant produced from a reaction of propylene and water.” in line 17. It is respectfully suggested to amend the limitation to “a product the 
Claims 2-6 and 9-10 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.

Allowable Subject Matters and Allowed claims
Claims 1-6 and 9-10 in the instant application are allowed if previously presented 35 U.S.C. 112(b) rejections to claims 1-6 and 9-10 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-6 and 9-10. A method for purifying isopropyl alcohol, the method comprising: 
feeding a feed comprising: isopropyl alcohol, water, and a byproduct comprising normal propyl alcohol to an azeotropic distillation purification tower; 
separating and discharging an azeotrope comprising isopropyl alcohol, normal-propyl alcohol, and water from a top of the azeotropic distillation purification tower and feeding the azeotrope to a dehydration tower; 
separating and discharging isopropyl alcohol and normal-propyl alcohol as a first bottom stream from a bottom of the dehydration tower and feeding the first bottom stream to a normal-propyl alcohol purification tower;
separating and discharging isopropyl alcohol as a first top stream from atop of the normal-propyl alcohol purification tower; and 
separating and discharging normal-propyl alcohol from a bottom of the normal-propyl alcohol purification tower and recycling the normal-propyl alcohol to a reaction of propylene and water, 
wherein the feed comprising isopropyl alcohol, water, and a byproduct comprising normal-propyl alcohol is a product produced from the reaction of propylene and water, is considered novel.
A closest prior art to Zhang et al. (CN105712839A, all citations from the attached English translation document) disclose a separation method applicable to both propylene hydration and acetone hydrogenation for isopropyl alcohol preparation, wherein the method includes the steps of (page 1; Fig. 1 of original Chinese document): (i) feeding a feed comprising isopropyl alcohol and water (5, Fig. 1) to a distillation tower (6, Fig. 1); (ii) separating and discharging a stream comprising isopropyl alcohol and water from a top of the distillation tower (8, Fig. 1) and feeding the stream to a dehydration tower (9, Fig. 1); (iii) separating and discharging a stream comprising isopropyl alcohol as a first bottom stream (22, Fig. 1) from a bottom of the dehydration tower and feeding the first bottom stream to a weight removing column (23, Fig. 1); and (iv) separating and discharging isopropyl alcohol as a first stream (25, Fig. 1) from a top of the weight removing column (23, Fig. 1). But Zhang does not discloses the steps of separating and discharging normal-propyl alcohol from a bottom of the normal-propyl alcohol purification tower and recycling the normal-propyl alcohol to a reaction of propylene and water, wherein the feed comprising isopropyl alcohol, water, and a byproduct comprising normal-propyl alcohol is a product produced from the reaction of propylene and water. 
Other pertinent prior art to Adams et al. (US 5,868,906) discloses a method of dehydrating and purifying an impure aqueous solution of isopropyl alcohol, resulting in an 
Another pertinent prior art to Chang et al. (Design and control of a complete azeotropic distillation system incorporating stripping columns for isopropyl alcohol dehydration, 2012, I&EC Research, Vol. 21. pages. 2997-3006) disclose a study of designing a three-column heterogeneous azeotropic distillation configuration to separate isopropyl alcohol and water using cyclohexane as the entrainer, using stripping columns in place of conventional distillation columns, featuring energy saving and cost-effective. 
The cited prior arts, alone or in combination, do not teach or suggest a method for purifying isopropyl alcohol, the method comprising: feeding a feed comprising: isopropyl alcohol, water, and a byproduct comprising normal propyl alcohol to an azeotropic distillation purification tower; separating and discharging an azeotrope comprising isopropyl alcohol, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772